Citation Nr: 0112498	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder secondary to low back pain, status post laminectomy.  

2.  Entitlement to an increased evaluation for low back pain, 
status post laminectomy, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to a compensable evaluation for arthralgia of 
the right knee.  

4.  Entitlement to a compensable evaluation for arthralgia of 
the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1999 rating 
decision of the Montgomery, Alabama Regional Office (RO) 
which continued a 20 percent disability evaluation for the 
veteran's service-connected low back pain status, post 
laminectomy and a noncompensable disability evaluation for 
the veteran's service-connected arthralgia of the knees.  
Service connection for a cervical spine disorder secondary to 
low back pain status post laminectomy was denied.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to the issues of 
compensable evaluations for arthralgia of the right knee and 
arthralgia of the left knee, has been obtained by the RO.  

2.  The veteran's right knee disorder has been reasonably 
shown to be productive of slight impairment of the knee with 
range of motion from 0 to 135 degrees and mild tenderness in 
the lateral aspect and medial aspect of the right knee, but 
no more.  

3.  The veteran's left knee disorder has been reasonably 
shown to be productive of slight impairment of the knee with 
range of motion from 0 to 135 degrees and mild tenderness in 
the lateral aspect and medial aspect of the left knee, but no 
more.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
arthralgia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5356, 
5257, 5260, 5261 (2000).  

2.  The schedular criteria for a 10 percent evaluation for 
arthralgia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5356, 
5257, 5260, 5261 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case issued during the 
pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claims.  
Additionally, the veteran was afforded a Department of 
Veterans Affairs (VA) orthopedic examination in October 1998.  
The veteran also had the opportunity to provide testimony as 
to his claimed disorders at a February 2001 hearing before a 
member of the Board.  Further, as the Board is granting 
increased evaluations for the veteran's service-connected 
arthralgia of the right knee and arthralgia of the left knee, 
a remand, at this time, as to such issues, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in the 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding these claims for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Compensable Evaluations for Arthralgia of the Right Knee 
and Left knee

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in July 1970 with complaints of weakness in the knees 
for eight or nine days.  The veteran also reported a one-
month history of pain in the knees with prolonged running.  
The examiner noted pain with pressure on the patellae with 
the examination otherwise within normal limits.  Another July 
1970 entry referred to chondromalacia and noted that the 
veteran needed strengthening as he had lost a few degrees of 
range of motion.  The July 1970 separation examination report 
included a notation that the veteran's lower extremities were 
normal.  

The veteran underwent a VA general medical examination in 
December 1974.  The examiner reported that the veteran had 
full range of motion of the knees.  There was no tenderness 
and it was noted that both knees were stable.  The examiner 
indicated that there was minimal crepitation on flexion of 
both knees.  The diagnoses included arthralgia of both knees, 
more on the right.  

In December 1974, service connection was granted for 
arthralgia of the knees.  A noncompensable disability 
evaluation was assigned effective June 10, 1974.  The 
noncompensable disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2000).  Limitation of flexion of either leg to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5260 (2000).  
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15.  38 
C.F.R. Part 4, Diagnostic Code 5261 (2000).  Favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5256 (2000).  The average normal range of motion of the leg 
and knee is 0 to 140 degrees.  38 C.F.R. § 4.71 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran underwent a VA orthopedic examination in October 
1998.  He complained of buckling of his knees with pain.  The 
veteran reported that he would have flare-ups three to four 
times a month and that each time would last less than an 
hour.  He also indicated that walking would aggravate the 
pain and that he could not stand for a prolonged period of 
time.  The veteran also stated that he had to climb stairs at 
his job and that, therefore, his knee disorders were 
affecting his employment.  The examiner reported that both of 
the veteran's knees flexed to 135 degrees and extended to 0 
degrees.  The examiner noted that the veteran did not express 
any pain with range of motion of the knees.  It was noted 
that there was mild tenderness in the lateral aspect of the 
right knee and mild tenderness in the medial aspect.  As to 
the left knee, there was also mild tenderness in the lateral 
aspect and the medial aspect.  There was no leg length 
discrepancy and no constitutional signs.  The examiner 
reported that both knees were stable.  The diagnosis was 
arthralgia of both knees with normal X-ray and magnetic 
resonance imaging reports.  

At the February 2001 hearing before a member of the Board, 
the veteran testified that he did not have full range of 
motion of the knees without pain.  He indicated that the pain 
in his right knee was worse than in his left.  The veteran 
stated that he had instability of both knees, but that it was 
more prevalent in the right knee.  He indicated that he would 
have instability backwards.  The veteran also noted that his 
knees, especially his right knee, would often swell.  He 
further reported that his knees would pop, more so on the 
right.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of slight 
impairment of the right knee and left knee with recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).  The most recent October 1998 VA 
orthopedic examination report noted that the veteran 
complained of buckling of his knees with pain.  He reported 
that he would have flare-ups which would last less than one 
hour three to four times a month.  The veteran also indicated 
that walking would aggravate the pain and that he could not 
stand for a long period of time.  The examiner reported that 
there was mild tenderness in the lateral aspect and medial 
aspect of both the right knee and the left knee.  The 
examiner also noted that the veteran's knees were stable.  
The diagnosis was arthralgia of both knees with normal X-ray 
and magnetic imaging reports.  Additionally, the Board notes 
that the veteran testified that he had instability of both 
knees, more so on the right.  He also stated that his knees 
would pop and often swell.  Given the evidence of record, to 
include the veteran's complaints of knee buckling pursuant to 
the October 1998 examination report, the examiner's notations 
as to mild lateral and medial aspect tenderness, as well as 
the veteran's testimony on appeal, the Board is of the view 
that the evidence is sufficiently in equipoise as to whether 
a 10 percent evaluation, reflecting slight impairment of the 
right knee and left knee, respectively, is more nearly 
indicative of the veteran's disability picture under the 
facts of this case.  The Board observes, however, that the 
evidence clearly fails to indicate what could reasonably be 
considered to be moderate impairment of the right knee and 
left knee with recurrent subluxation or lateral instability, 
as required for a 20 percent disability evaluation for either 
disorder pursuant to the appropriate schedular criteria noted 
above.  

The Board further observes that the October 1998 VA 
orthopedic examination report noted that the range of motion 
of both the veteran's knees was from 0 to 135 degrees.  The 
examiner noted that the veteran did not express any pain with 
range of motion of the knees.  However, as discussed above, 
there was mild tenderness in the lateral and medial aspects 
of both knees.  The Board observes that the evidence of 
record fails to indicate that flexion of the right knee and 
left knee is limited to 30 degrees or that extension is 
limited to 15 degrees as required for a 20 percent evaluation 
for either knee disorder pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (2000).  The range of motion 
reported pursuant to the examination report, noted above, is 
simply not indicative of an evaluation in excess of 10 
percent.  Additionally, ankylosis has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5256 (2000).  The Board also 
finds that the 10 percent disability evaluation for the 
veteran's right knee disorder and the 10 percent disability 
evaluation for his left knee disorder encompasses his 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Functional impairment 
due to pain indicative of a separate compensable evaluation 
has not been adequately shown by the evidence of record.  As 
noted above, the veteran's functional impairment was 
considered in the determination that a 10 percent evaluation 
was appropriate for both knee disorders.  Moreover, there is 
no other clinically identifiable pathology warranting 
extended discussion as to whether separately assignable 
ratings are appropriate.  The veteran has not presently been 
shown to have arthritis of the right or left knee.  
Accordingly, the Board concludes that a 10 percent evaluation 
is warranted for the veteran's service-connected arthralgia 
of the right knee and that a 10 percent evaluation is 
warranted for the veteran's service-connected arthralgia of 
the left knee.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 10 percent evaluation for arthralgia of the right knee is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  A 10 percent evaluation for 
arthralgia of the left knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a cervical spine disorder secondary to his 
service-connected low back pain, status post laminectomy.  He 
also avers that he is entitled to an increased disability 
evaluation for his service-connected low back pain, status 
post laminectomy.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In reviewing the record, the Board notes that the veteran was 
last afforded a VA spine examination in October 1998.  The 
examiner specifically noted that there were no medical 
records available and that he had reviewed a letter from the 
veteran's private physician as well as some notes from such 
physician.  At that time, the veteran gave a history of 
stiffness and weakness in the low back.  He also reported 
pain and stiffness in the neck.  It was noted that the 
veteran was status post back surgery in 1987 secondary to 
disc herniation and status post an anterior cervical 
diskectomy at C5-C6 with effusion.  The veteran reported that 
he could not remember any injury to the neck or low back.  
The examiner reported that flexion of the cervical spine was 
20 degrees, extension was 10 degrees, and bilateral lateral 
flexion was 25 degrees.  The examiner noted that there was 
pain on extension at 5 degrees and pain with bilateral 
lateral flexion and rotation at 15 degrees.  As to the 
veteran's lumbosacral spine, the examiner reported that 
flexion was 70 degrees, extension was 30 degrees, bilateral 
lateral flexion was 35 degrees and bilateral lateral rotation 
was 35 degrees.  The examiner indicated that pain started 
with flexion at 60 degrees, and on extension at 25 degrees, 
and with bilateral lateral flexion and bilateral rotation at 
30 degrees.  There was mild tenderness over the left lower 
paraspinals and over C4 to C6.  The diagnoses were chronic 
low back pain with normal X-ray findings and chronic neck 
pain secondary to spondylosis of C3-C4 and congenitally 
blocked vertebrae of C5-C6.  The examiner did not comment as 
to the etiology of the veteran's cervical spine disorder.  

Additionally, in a February 1998 statement on appeal, J. K. 
Rainer, Sr., M.D., indicated that based on the veteran's 
symptoms and physical findings, he would place the veteran's 
disability rating at 30 percent.  It was noted that such an 
increase in rating would reflect the veteran's ongoing pain 
and decreased mobility of the neck and lower lumbar spine.  

The Board observes that at the February 2001 video conference 
hearing before a member of the Board, the veteran testified 
that he had been receiving VA and private treatment for his 
back disorder.  He also complained of radiating back pain 
into his right leg as well as muscle spasms in his back.  The 
veteran further complained of pain radiating from his neck 
down his right side and left side.  He stated that his 
neurosurgeon, apparently Dr. Rainer, had indicated that his 
cervical spine disorder may be related to his back problems.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  Additionally, the 
Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, when the medical evidence is inadequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Also, in Harris v. 
Derwinski, 1 Vet.App. 180 (1991), the Court directed the 
avoidance of piecemeal review of the veteran's claims.  Given 
the nature of the veteran's contentions, to include his 
statements as to additional treatment for his claimed 
disorders; the lack of an etiological opinion as to the 
relationship between the veteran's claimed cervical spine 
disorder and his service-connected lumbar spine disorder; and 
in consideration of the Court's holdings in DeLuca, 
Schafrath, Colvin, Hatlestad and Harris, the Board concludes 
that additional development of the record, to include a VA 
orthopedic examination, would be helpful in resolving the 
issues raised by the instant appeal.  

The Board observes that at the February 2001 hearing before a 
member of the Board, noted above, the veteran reported that 
he was receiving treatment at the Tuskegee, Alabama VA 
Medical Center.  He also reported that he was receiving 
treatment from Dr. R. Hillyer and Dr. J. K. Rainer.  The 
Board observes that recent VA treatment records have neither 
been requested nor incorporated into the record.  The Board 
observes that the Court has held that the Board is deemed to 
have constructive knowledge of records generated by, or in 
the custody of, the VA.  Bell v. Derwinski, 2 Vet.App. 
(1992).  Additionally, except for a February 1998 statement 
from Dr. Rainer, there are also no recent private treatment 
reports of record.  Therefore, the Board is of the view that 
an attempt should be made to obtain any recent treatment 
records of possible pertinence to the veteran's claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain all pertinent 
clinical documentation pertaining to 
treatment of the veteran for his claimed 
disorders at the Tuskegee, Alabama VA 
Medical Center from January 1998 to the 
present.  Upon receipt of the requested 
information, it should be incorporated 
into the record.  

3.  The RO should contact Dr. R. Hillyer 
and Dr. J. K. Rainer, and request that all 
pertinent clinical documentation 
associated with treatment of the veteran 
from January 1998 to the present be 
forwarded for incorporation into the 
record.  

4.  The RO should also take appropriate 
steps necessary to contact Dr. Rainer and 
invite him to express an opinion, in 
writing, as to the etiology and 
approximate date of onset of the veteran's 
cervical spine disorder, to include 
whether such disorder is etiologically or 
causally related to or was aggravated by 
the veteran's service-connected lumbar 
spine disorder.  Reasoning for any such 
opinion should be set forth.  

5.  The RO should schedule the veteran for 
VA orthopedic examination to determine the 
severity of his service-connected lumbar 
spine disorder and the likely etiology of 
his claimed cervical spine disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner(s) 
should express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed cervical spine disorder, to 
include whether it is equally probable, or 
as likely as not, that such disorder is 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected low back pain status post 
laminectomy.  See Allen v. Brown 7 
Vet.App. 439 (1995). The examiner should 
also indicate, in degrees, the extent to 
which there is any limitation of motion of 
the lumbar spine to include the active and 
passive ranges of motion and any 
limitation of function of the parts 
affected by limitation of motion.  Normal 
motion capabilities should also be 
specified.  A complete rationale for any 
opinion expressed should be provided.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



